         Case 1:19-cr-00651-LTS Document 431 Filed 01/06/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------- x
                                   :
UNITED STATES OF AMERICA
                                   :                      CONSENT PRELIMINARY ORDER
          - v. -                                          OF FORFEITURE/
                                   :                      MONEY JUDGMENT
GABRIEL ORZANICA,
                                   :                      S4 19 Cr. 651 (LTS)
                 Defendant.
                                   :
---------------------------------- x

               WHEREAS, on or about September 9, 2019, GABRIEL ORZANICA (the

“Defendant”), among others, was charged in three counts of an eight-count Superseding

Indictment, S4 19 Cr. 651 (LTS) (the “Indictment”), with conspiracy to commit access device

fraud, in violation of Title 18, United States Code, Section 1029(b)(2) (Count One); conspiracy to

commit wire fraud and bank fraud, in violation of Title 18, United States Code, 1349 (Count Two);

and aggravated identity theft, in violation of Title 18, United States Code, Sections 1028A(a)(1),

1028A(b), and 2 (Count Three);

               WHEREAS, the Indictment included a forfeiture allegation as to Count Two of the

Indictment, seeking forfeiture to the United States, of any and all property, constituting, or derived

from, proceeds obtained directly or indirectly as a result of the commission of the offense charged

in Count Two of the Indictment, including but not limited to a sum of money in United States

currency representing the amount of proceeds traceable to the commission of the offense charged

in Count Two that the Defendant personally obtained;

                     WHEREAS, on or about January 6, 2021, the Defendant pled guilty to Count

Two of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
            Case 1:19-cr-00651-LTS Document 431 Filed 01/06/21 Page 2 of 4




admitted the forfeiture allegation with respect to Count Two of the Indictment and agreed to forfeit,

pursuant to Title 18, United States Code, Section 982(a)(2)(A), a sum of money equal to

$71,808.60 in United States currency, representing the amount of proceeds traceable to the

commission of the offense charged in Count Two of the Indictment that the Defendant personally

obtained;

                WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $71,808.60 in United States currency representing the amount of proceeds traceable to

the offense charged in Count Two of the Indictment that the Defendant personally obtained; and

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count Two of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Elizabeth Hanft of counsel, and the Defendant, and his counsel, Kristen Santillo, Esq.,

that:

                1.     As a result of the offense charged in Count Two of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $71,808.60 in United States

currency (the “Money Judgment”), pursuant to Title 18, United States Code, Section 982(a)(2)(A),

representing the amount of proceeds traceable to the offense charged in Count Two of the

Indictment that the Defendant personally obtained, shall be entered against the Defendant.

                2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, GABRIEL
         Case 1:19-cr-00651-LTS Document 431 Filed 01/06/21 Page 3 of 4




ORZANICA, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.

               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
         Case 1:19-cr-00651-LTS Document 431 Filed 01/06/21 Page 4 of 4




J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York


By:     s/ Elizabeth Hanft                                          1/5/2021
       ELIZABETH HANFT                                              DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-2334

GABRIEL ORZANICA

         /s/ Gabriel Orzanica                                        1/5/21
By:
       GABRIEL ORZANICA                                             DATE

         /s/ Kristen Santillo                                        1/5/21
By:
       KRISTEN SANTILLO, ESQ.                                       DATE
       Attorney for Defendant
       347 West 36th Street, Suite 805
       New York, NY 10018

SO ORDERED:


 /s/ Laura Taylor Swain                                              1/6/2021
HONORABLE LAURA TAYLOR SWAIN                                        DATE
UNITED STATES DISTRICT JUDGE
